DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 4 recites the limitation “an exhaust gas removal inlet arranged upstream of the channel system” in lines 2-3. However, Figures 2, 3, and 5 illustrate along with specification paragraph [63] discloses that the exhaust gas removal inlet (41) is arranged downstream of the channel system (20). As such, the limitation should be changed to --an exhaust gas removal inlet arranged downstream of the channel system--.

Claim 15 recites the limitation “an exhaust gas removal inlet arranged upstream of the channel system” in lines 2-3. However, Figures 2, 3, and 5 illustrate along with specification paragraph [63] discloses that the exhaust gas removal inlet (41) is arranged downstream of the channel system (20). As such, the limitation should be changed to --an exhaust gas removal inlet arranged downstream of the channel system--.

Claim 20 recites the limitation “an exhaust gas removal inlet arranged upstream of the channel system” in lines 13-14. However, Figures 2, 3, and 5 illustrate along with specification paragraph [63] discloses that the exhaust gas removal inlet (41) is arranged downstream of the channel system (20). As such, the limitation should be changed to --an exhaust gas removal inlet arranged downstream of the channel system--.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fresh air system” in claim 2
“a fresh air conveying device” in claim 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the exhaust gas removal inlet" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. 
9 recites the limitation "the pressure in the venturi nozzle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fresh air channel" in 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 11 should depend from claim 2 to provide proper antecedent basis to the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0021332 to Gaiser.
Regarding claim 1, Gaiser discloses an arrangement for a motor vehicle ([16]), comprising: 
an internal combustion engine (1, fig. 1) in which, in operation, an exhaust gas ([16]) is present, 
an exhaust system (2, fig. 1; [16]) for discharging the exhaust gas, through which an exhaust gas path of the exhaust gas leads, 

wherein the channel system has at least one exhaust gas channel (exhaust gas passing from inlet to outlet of heat exchanger 16, fig. 1; [22]), through which the exhaust gas path leads, and at least one coolant channel (via 17 into the heat exchanger 16; [22]), through which a coolant path of a coolant leads, fluidically separate from the exhaust gas path and arranged in a heat-transferring manner with the exhaust gas path such that, in operation, the exhaust gas exchanges heat with the coolant (fig.. 1; [22]; one of ordinary skill in the art would recognize that coolant inlet and outlet are separate from exhaust gas inlet and outlet and they do not mix, they are employed only for the purposes of heat exchange), and 
a cooling gas outlet (from compressor 14 to air pipe 9 into the inlet to exhaust pipe 3, or from pump aa to valve 11 to line 8 to exhaust pipe 3; fig. 1; [19]; secondary air system is also used for cooling; [61])), opening into the exhaust gas path upstream of the channel system, for introducing a cooling gas into the exhaust gas path upstream of the channel system.

Regarding claim 2, Gaiser discloses the arrangement according to Claim 1, further comprising a fresh air system (through compressor 14 to air pipe 9 and into the exhaust pipe 3, fig. 1; [19]) through which, in operation, fresh air flows, wherein and a fresh air channel that connects the cooling gas outlet fluidically with the fresh air system, such in such a way that fresh air flows through the cooling gas outlet into the exhaust gas path (fig. 1)

Regarding claim 3, Gaiser discloses the arrangement according to Claim 2, the arrangement further comprising a fresh air conveying device (compressor 14, fig. 1; [19]) which, in operation, conveys fresh air through the fresh air channel (fig. 1).

Regarding claim 10, Gaiser discloses the arrangement according to one of Claims 1, wherein the exhaust gas path upstream of the heat exchanger leads through an exhaust gas treatment device (4, 24, fig. 1; [17], [25]) for reducing harmful components of the exhaust gas, wherein the cooling gas outlet upstream of the exhaust gas treatment device opens into the exhaust gas path (fig. 1; 5 is upstream of the catalysts 4 and 24).

Regarding claim 11, Gaiser discloses the arrangement according to one of Claims 1, further comprising a circuit (cooling system 17 is a circuit, fig. 1; [22]-[23]), through which the coolant path runs in a circulating manner.

Regarding claim 12, Gaiser discloses the arrangement according to Claim 11, wherein the circuit is a component of an exhaust gas heat recovery device (circuit 17 is component of exhaust heat recovery device 16 as well as heat exchanger 18 and the engine, fig. 1; [21]-[23]).

Regarding claim 18, Gaiser discloses the arrangement according to Claim 10, wherein the exhaust gas treatment device comprises a catalytic converter (4 is an oxidation catalytic converter in fig. 1; [17]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiser as applied to claims 1, and 12, respectively, further in view of “Effects of LPG on the performance and emission characteristics of SI engine – An Overview” by Kalra et al (Kalra).
Regarding claim 13, Gaiser discloses the arrangement according to Claim 1, but does not explicitly disclose that the internal combustion engine is operated with natural gas.
		However, Kalra discloses using an LPG engine and its advantages over other internal combustion engines (See page 1; Introduction Paragraphs 3 and 4.
		Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Kalra with the arrangement of 

Regarding claim 19, Gaiser discloses the arrangement according to Claim 12, but does not explicitly disclose that the internal combustion engine is operated with natural gas.
		However, Kalra discloses using an LPG engine and its advantages over other internal combustion engines (See page 1; Introduction Paragraphs 3 and 4.
		Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Kalra with the arrangement of Gaiser and use a natural gas engine so as to achieve a higher compression ratio and improve thermal efficiency of the engine (Paragraph 3 of introduction on page 1; Kalra).

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the closest prior art of record fails to disclose or render obvious the combination including:
“an exhaust gas return channel that connects an exhaust gas removal inlet arranged downstream of the channel system in the exhaust gas path fluidically with the cooling gas outlet, such that exhaust gas originating from the exhaust gas removal inlet in operation flows through the cooling gas outlet upstream of the channel system into the exhaust gas path.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 7-8, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Additional Subject Matter
Even though claims 5-6 are not rejected under prior art, they are rejected for being indefinite and hence, are not allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0335748 to Zhang
US 6,318,077 to Claypole et al.
Both references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAPINDER SINGH/               Examiner, Art Unit 3746